Title: October 21. Tuesday.
From: Adams, John
To: 


       Dined at Amiens, and put up, at night, at Abbeville. The Roads are the best I have ever seen in France. They are not paved, or if they are, the Pavement is covered, with Flynt Stones. They Pick up in the neighbouring Fields, a Species of small Flynt Stones, which they lay along in heaps on the Side of the Road, and with these they mend the high Ways from time to time. The Wheels of the Carriages crushes them to Dust, and they made admirable Roads.
       There are no Vines, on this Road. The Country is all sown with Wheat. They are every where, cutting up by the Roots the Elms and other Forest Trees, which formerly grew were planted on the Sides of the Roads and introducing Apple Trees in their stead. We found Tea Apparatus’s generally in the publick houses, and the hand Irons, Tongs &c. and several other Things more in the English Style than you find in other Parts of France.
      